Exhibit 10.4

EXECUTIVE RETIREMENT PLAN

OF

THE DUN & BRADSTREET CORPORATION

As Amended and Restated Effective January 1, 2009

 

 

PREAMBLE

The principal purpose of this Executive Retirement Plan of The Dun & Bradstreet
Corporation (the “Plan”) is to ensure the payment of a competitive level of
retirement income and disability benefits in order to attract, retain and
motivate selected executives of the Corporation and its Affiliates.

Effective January 1, 2009, the Supplemental Executive Benefit Plan of The Dun &
Bradstreet Corporation (the “SEBP”) was combined with the Plan to form a single
plan. This Plan document constitutes an amendment and restatement of both the
Plan and the SEBP, and shall apply effective January 1, 2009, to Participants
and Vested Former Participants who performed an hour of service on or after
January 1, 2005.

Section 1.

Definitions

1.1 “Affiliate” means any corporation, partnership, joint venture, limited
liability company, or other organization which, together with the Corporation,
would be treated as a single employer under Section 414(b) or (c) of the Code.
An eighty (80) percent ownership threshold shall be applied for identifying
related entities that are Affiliates for all purposes under this Plan.

1.2 “Aggregated Amounts” means the entirety of a Participant’s or Vested Former
Participant’s interest under any plan, agreement, method, program or other
arrangement with respect to which deferrals of compensation, together with all
benefits under this Plan, are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 1.409A-1(c)(2) of the
Treasury Regulations.

1.3 “Average Final Compensation” means a Participant’s or Vested Former
Participant’s average annual Compensation during the five (5) consecutive twelve
(12) month periods in the last ten (10) consecutive twelve (12) month periods of
his or her Credited Service (or during the total number of consecutive twelve
(12) month periods if fewer than five (5)), prior to the relevant date of
calculation under this Plan, affording the highest such average annual
Compensation. If actual monthly Compensation for any month during the one
hundred twenty (120) month computational period is unavailable, Compensation for
such month shall be determined based on uniform rules adopted by the Committee
or its delegee. For the sole purpose of determining a Participant’s or Vested
Former Participant’s average annual



--------------------------------------------------------------------------------

Compensation, service with an Affiliate shall be deemed Credited Service.
Notwithstanding the foregoing, if the Participant is Disabled at the time of his
or her Retirement, the Average Final Compensation shall be the greater of the
amount described above or the Participant’s Earnings.

1.4 “Board” means the Board of Directors of The Dun & Bradstreet Corporation.

1.5 “Change in Control” means the occurrence of any of the following events, but
only to the extent such event constitutes a “change in control event” as that
term is defined for purposes of Code Section 409A:

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Corporation, but
not including persons solely because they purchase or own stock of the
Corporation at the same time or as a result of the same public offering),
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Corporation possessing thirty percent (30%) or more of the total voting power of
the Corporation’s stock, but only if such person or group is not considered to
effectively control the Corporation (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition;

(b) a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;

(c) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Corporation, but
not including persons solely because they purchase or own stock of the
Corporation at the same time or as a result of the same public offering),
acquires ownership of stock of the Corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Corporation, but only if such person or group
was not considered to own more than fifty percent (50%) of the total voting
power of the stock of the Corporation prior to such acquisition; or

(d) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Corporation, but
not including persons solely because they purchase assets of the Corporation at
the same time), acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such person or group) assets from
the Corporation that have a total gross fair market value (determined without
regard to any liabilities associated with such assets) equal to or more than
ninety percent (90%) of the total gross fair market value of all of the assets
of the Corporation (determined without regard to any liabilities associated with
such assets) immediately before such acquisition or acquisitions, except where
the assets are transferred to (i) a shareholder of the Corporation (immediately
before the asset transfer) in exchange for or with respect to its stock,

 

2



--------------------------------------------------------------------------------

(ii) an entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Corporation immediately after
the asset transfer, (iii) a person, or more than one person acting as a group,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Corporation
immediately after the asset transfer, or (iv) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in (iii), above, immediately after the asset
transfer.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 “Committee” means the Compensation & Benefits Committee of the Board.

1.8 “Compensation” means the total amount paid by the Corporation or an
Affiliate to a Participant or Vested Former Participant (other than amounts paid
after Termination of Employment) with respect to any period of Credited Service
as salary, wages, overtime, regular cash bonuses and commissions, lump sum
payments in lieu of foregone merit increases, “bonus buyouts” as the result of
job changes, and any portion of such amounts voluntarily deferred or reduced by
the Participant or Vested Former Participant under any employee benefit plan of
the Corporation or Affiliate available to all levels of employees of the
Corporation or Affiliate on a non-discriminatory basis upon satisfaction of
eligibility requirements and voluntarily deferred or reduced under any executive
deferral plan of the Corporation or Affiliate (provided such amounts otherwise
would not have been excluded had they not been deferred), but excluding any
pension, retainers, severance pay, special stay-on bonus payments, income
derived from stock options, stock appreciation rights and dispositions of stock
acquired thereunder, payments dependent upon any contingency after the period of
Credited Service and other special remunerations (including performance units).
Compensation shall include elective amounts that are not includible in gross
income of the Participant or Vested Former Participant by reason of Sections
125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code.

In the case of a Participant or Vested Former Participant who is transferred to
an entity that is not an Affiliate during a year, Compensation shall be the
amount earned by the Participant or Vested Former Participant prior to such
transfer. If a Participant’s or Vested Former Participant’s employment with the
Corporation or an Affiliate is continued during a period of authorized leave of
absence, for the purposes of determining Average Final Compensation, the
Participant or Vested Former Participant shall be deemed to continue to receive
the Earnings he or she was receiving at the time such leave commenced. In all
cases of paid leave, the Participant’s or Vested Former Participant’s
Compensation during such period of leave shall be included for the purposes of
determining Average Final Compensation.

1.9 “Corporation” means The Dun & Bradstreet Corporation, a Delaware
corporation, and any successor or assigns thereto.

1.10 “Credited Service” means service from the date the Participant, Former
Participant or Vested Former Participant was employed by the Corporation or an
Affiliate; in the case of an acquired business, however, the Participant’s,
Former Participant’s or Vested Former

 

3



--------------------------------------------------------------------------------

Participant’s service with that business prior to the date of acquisition will
not be counted unless the Chief Executive Officer or the Senior Human Resources
Executive of the Corporation approves recognition of such service as Credited
Service for purposes of this Plan. Service after a Participant is removed from
the Plan pursuant to Section 2 and before, if applicable, he or she is
reinstated as a Participant, shall not be included; provided, however, that the
Period of Disability, if applicable, shall be included in Credited Service. A
full month of Credited Service shall be credited for each partial month of
service by a Participant.

1.11 “Disability” or “Disabled” means with respect to any Participant, that he
or she (i) has been determined to be totally disabled by the Social Security
Administration, or (ii) has been determined to be disabled in accordance with
the Long-Term Disability Plan, so long as the standard for such a determination
under that plan requires that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

1.12 “Disability Benefit” means the benefit provided to certain Participants,
Former Participants, and Vested Former Participants pursuant to Section 5 of the
Plan.

1.13 “Earnings” means the total amount paid by the Corporation or any Affiliate
to a Participant in the twelve (12) full calendar months immediately preceding
the relevant determination date, (a) including salary, wages, regular cash
bonuses and commissions, lump sum payments in lieu of foregone merit increases,
“bonus buyouts” as the result of job changes, and any portion of such amounts
(i) voluntarily deferred or reduced by the Participant under any employee
benefit plan of the Corporation or any Affiliate available to all levels of
employees of the Corporation and/or any Affiliate(s) on a non-discriminatory
basis upon satisfaction of eligibility requirements or (ii) voluntarily deferred
or reduced under any executive deferral plan of the Corporation or any Affiliate
(so long as such amounts would otherwise not have been excluded had they not
been deferred), but (b) excluding any pension, retainer, severance pay, special
stay-on bonus payment, income derived from stock options, stock appreciation
rights and restricted stock awards and dispositions of stock acquired
thereunder, payment dependent upon any contingency after the period of Credited
Service and other special remuneration (including performance units).

1.14 “Election” means an election as to the form of benefit payment made
pursuant to Section 4.5 of the Plan.

1.15 “Election Date” means the date that a properly completed election form with
respect to an Election is received by the Corporation’s Compensation and
Benefits Department.

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.17 “Former Participant” means an employee who has not completed five (5) or
more years of Vesting Service at the time his or her employment with the
Corporation or an Affiliate terminates or at the time he or she was removed from
further participation in the Plan.

 

4



--------------------------------------------------------------------------------

1.18 “Former SEBP Participant” means a Participant or Vested Former Participant
who is a former participant in the SEBP and who had an accrued benefit in the
SEBP as of June 30, 2007 that remains unpaid.

1.19 “Gross Benefit” means the amount described in Section 4.2(b), as
recalculated per Section 4.2(d), if applicable.

1.20 “Long-Term Disability Plan” means the long-term disability plan of the
Corporation or any Affiliate.

1.21 “Long-Term Disability Plan Benefit” means the amount of benefits actually
payable to a Participant from the Long-Term Disability Plan.

1.22 “Normal Form” means, with respect to an annuity, a joint and 50% survivor
annuity if the Participant or Vested Former Participant is married on the
relevant measurement date, or a single life annuity if the Participant or Vested
Former Participant is not married on such date.

1.23 “Other Disability Income” means (a) the disability insurance benefit that
the Participant, Former Participant, or Vested Former Participant is entitled to
receive under the Federal Social Security Act and (b) the disability income
payable to a Participant, Former Participant, or Vested Former Participant from
the following sources:

(i) any supplemental executive disability plan of any Affiliate; and

(ii) any other contract, agreement or other arrangement with the Corporation or
an Affiliate (excluding the Long-Term Disability Plan) to the extent it provides
disability benefits.

In no event shall Other Disability Income include any amounts to be taken into
account as Other Retirement Income under Section 1.24.

1.24 “Other Retirement Income” means:

(a) (i) the estimated Social Security retirement benefit that the Participant or
Vested Former Participant would be eligible to receive under the Federal Social
Security Act as of the date of his or her Retirement, or (ii) if the Participant
or Vested Former Participant is not eligible to receive a Social Security
retirement benefit commencing on such date, the estimated Social Security
retirement benefit that would be payable at age sixty-two (62), based on the law
as in effect as of the date of the Termination of Employment and reduced on an
actuarially equivalent basis to the date of his or her Retirement using the
actuarial assumptions specified in Section 1.2(c) of The Dun & Bradstreet
Corporation Retirement Account, assuming for purposes of (i) and (ii) above that
for years prior to the Participant’s employment with the Corporation or an
Affiliate and for years following the Participant’s Termination of Employment
with the Corporation or an Affiliate until the Participant attains age sixty-two
(62), the Participant earned compensation so as to accrue the maximum Social
Security benefits, and

 

5



--------------------------------------------------------------------------------

(b) the sum of the amounts that would be payable in a life annuity commencing at
the same time as payment of the benefits hereunder (as determined under Sections
4 and 8) on account of the Participant or Vested Former Participant under
(i) the Pension Benefit Equalization Plan of Dun & Bradstreet Corporation (the
“PBEP”), (ii) the Retirement Account, (iii) any other qualified or nonqualified
retirement plan, other than a defined contribution plan, of the Corporation or
an Affiliate or any former Affiliate, and (iv) any other contract, agreement or
other arrangement with the Corporation or an Affiliate or any former Affiliate,
other than a defined contribution plan, to the extent it provides retirement or
pension benefits labeled as such therein.

1.25 “Participant” means an employee of the Corporation or an Affiliate who
becomes a participant in the Plan pursuant to Section 2 and has not been removed
pursuant to Section 2.2.

1.26 “Period of Disability” means the period of time during which a Participant,
Former Participant or Vested Former Participant is eligible to receive a
Disability Benefit under Section 5.

1.27 “Plan” means this Executive Retirement Plan of The Dun & Bradstreet
Corporation, as amended from time to time.

1.28 “Potential Change in Control” means:

(a) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;

(b) any person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;

(c) any person, other than a trustee or their fiduciary holding securities under
an employee benefit plan of the Corporation (or a Corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), who is or becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing nine and one half percent (9.5%) or more of the combined voting
power of the Corporation’s then outstanding securities, increases his or her
beneficial ownership of such securities by five percent (5%) or more over the
percentage so owned by such person; or

(d) the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control of the Corporation has occurred.

1.29 “Retirement” means, after the completion of at least five (5) years of
Vesting Service, the later of (i) the fixed date that is the later of the
Participant’s 55th birthday or the fifth anniversary of the Participant’s
commencement of participation in the Plan or (ii) Termination of Employment,
other than at death.

 

6



--------------------------------------------------------------------------------

1.30 “Retirement Account” means, as to any Participant or Vested Former
Participant, The Dun & Bradstreet Corporation Retirement Account or any defined
benefit pension plan of the Corporation or an Affiliate, which is intended to
meet the requirements of Section 401(a) of the Code and pursuant to which
retirement benefits are payable to such Participant or Vested Former Participant
or to the Surviving Spouse or designated beneficiary of a deceased Participant
or Vested Former Participant.

1.31 “Retirement Account Benefit” means the amount of benefits payable from the
Retirement Account to a Participant or Vested Former Participant.

1.32 “Retirement Benefit” means the benefits provided to Participants and Vested
Former Participants pursuant to Sections 4 and 8 of the Plan.

1.33 “SEBP” means the Supplemental Executive Benefit Plan of The Dun &
Bradstreet Corporation.

1.34 “Specified Key Employee” means a Participant or Vested Former Participant
who, at the time of his or her Termination of Employment is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i). Specified Key Employees
will be identified by the Corporation according to procedures adopted by the
Board or the Committee applicable to all plans and agreements sponsored by the
Corporation that are subject to Code Section 409A.

1.35 “Surviving Spouse” means the spouse of a deceased Participant or Vested
Former Participant to whom such Participant or Vested Former Participant is
legally married immediately preceding such Participant or Vested Former
Participant’s death.

1.36 “Surviving Spouse’s Benefits” mean the benefits provided to a Participant’s
or Vested Former Participant’s Surviving Spouse pursuant to Section 6 of the
Plan.

1.37 “Termination of Employment” means “separation from service” (within the
meaning of Section 409A of the Code) with the Corporation and its Affiliates, as
determined by the Corporation in accordance with Treasury Regulation
Section 1.409A-1(h). For purposes of the Plan:

(a) A Termination of Employment will occur on the date as of which the
Corporation or its Affiliate reasonably anticipates that no further services
will be performed or that the level of bona fide services the Participant or
Vested Former Participant will perform (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Corporation or Affiliate,
if less than thirty-six (36) months).

(b) Notwithstanding the foregoing, a Termination of Employment will not occur if
the Participant or Vested Former Participant is on military leave, sick leave,
or other bona fide leave of absence if the period of such leave does not exceed
six (6) months, or if longer, so long as the individual retains a right to
reemployment with the Corporation or an Affiliate under applicable statute or by
contract. For purposes of this Section 1.37(b), a leave of

 

7



--------------------------------------------------------------------------------

absence is bona fide only if there is a reasonable expectation that the
individual will return to perform services for the Corporation or Affiliate. If
the period of leave exceeds six (6) months and the individual does not retain a
right to reemployment under statute or contract, the Termination of Employment
is deemed to occur on the first date immediately following such six-month
period. Where a leave of absence is due to a Disability, a 29-month period shall
apply for purposes of applying this Section 1.37(b).

(c) Unless the context clearly requires otherwise, the phrases “terminates
employment,” “termination of employment,” and similar phrases refer to the
Participant’s Termination of Employment.

1.38 “Vested Former Participant” means a former Participant who completed five
(5) or more years of Vesting Service.

1.39 “Vesting Service” means Credited Service completed while an individual is a
Participant in the Plan or during a Participant’s Period of Disability. Vesting
Service does not include any past service granted to a Participant when he or
she enters the Plan for purposes of calculating Credited Service.
Notwithstanding the foregoing, for any Former SEBP Participant, Vesting Service
includes all service with the Corporation or an Affiliate since the date of his
or her hire, including, in the case of a Former SEBP Participant who terminates
employment and is rehired, any service prior to such termination.

1.40 The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.

Section 2.

Eligibility and Participation

2.1 All key management employees of the Corporation and its Affiliates who are
responsible for the management, growth or protection of the business of the
Corporation and its Affiliates, who are on the Global Leadership Team (as
designated in writing from time to time by the Board or by the Chief Executive
Officer of the Corporation) or who are designated by the Chief Executive Officer
or the Senior Human Resources Executive of the Corporation in writing are
eligible for participation in the Plan as of the effective date of such
designation. All such employees who participated in the SEBP and were actively
employed by the Corporation or an Affiliate as of July 1, 2007 became
Participants in the Plan as of July 1, 2007.

2.2 A Participant’s participation in the Plan shall terminate upon Termination
of Employment. A Participant’s participation in the Plan shall terminate prior
to such Termination of Employment if he or she is given prior written notice of
removal from participation in the Plan by the Chief Executive Officer or the
Senior Human Resources Executive of the Corporation. As of the date a
Participant ceases further participation in the Plan, no further benefits shall
accrue to such individual under the Plan and he or she will cease earning
Vesting Service and/or Credited Service for purposes of the Plan.

 

8



--------------------------------------------------------------------------------

Section 3.

Eligibility For Benefits

3.1 Each Participant or Vested Former Participant is eligible for a Retirement
Benefit under this Plan, as described in Section 4, upon Retirement, or upon
Termination of Employment with the Corporation or an Affiliate before Retirement
after completing five (5) or more years of Vesting Service. Participants who do
not complete five (5) or more years of Vesting Service are eligible, in certain
circumstances, for a Retirement Benefit under this Plan, as described in
Section 8, after a Change in Control.

3.2 Each Participant is eligible for a monthly Disability Benefit under this
Plan, as described in Section 5, upon the commencement of benefits under the
Long-Term Disability Plan, except as limited by Section 5.3.

3.3 The Surviving Spouse of each Participant or Vested Former Participant who
has completed at least five (5) years of Vesting Service is eligible for a
Surviving Spouse’s Benefit under this Plan, to the extent provided in Section 6,
upon the death of the Participant or Vested Former Participant.

3.4 Notwithstanding any other provision of the Plan to the contrary, no benefits
or no further benefits, as the case may be, shall be paid to a Participant,
Vested Former Participant or Surviving Spouse if the Committee reasonably
determines that such Participant or Vested Former Participant or the deceased
spouse of such Surviving Spouse has:

(a) to the detriment of the Corporation or any Affiliate, directly or indirectly
acquired, without the prior written consent of the Committee, an interest in any
other company, firm, association, or organization (other than an investment
interest of less than one percent (1%) in any company), the business of which is
in direct competition with any business of the Corporation or an Affiliate,
within two (2) years of the date of such Participant’s or Vested Former
Participant’s Termination of Employment with the Corporation or any Affiliate;

(b) to the detriment of the Corporation or any Affiliate, directly or indirectly
competed with the Corporation or any Affiliate as an owner, employee, partner,
director or contractor of a business, in a field of business activity in which
the Participant or Vested Former Participant has been primarily engaged on
behalf of the Corporation or any Affiliate or in which he or she has
considerable knowledge as a result of his or her employment by the Corporation
or any Affiliate, either for his or her own benefit or with any person other
than the Corporation or any Affiliate, without the prior written consent of the
Committee, within two (2) years of the date of such Participant’s or Vested
Former Participant’s Termination of Employment with the Corporation or an
Affiliate; or

(c) been discharged from employment with the Corporation or any Affiliate for
“Cause.” “Cause” shall include the occurrence of any of the following events or
such other dishonest or disloyal act or omission as the Committee reasonably
determines to be “Cause”:

 

9



--------------------------------------------------------------------------------

(i) the Participant or Vested Former Participant has misappropriated any funds
or property of the Corporation or any Affiliate or committed any other act of
willful malfeasance or willful misconduct in connection with his or her
employment;

(ii) the Participant or Vested Former Participant has, without the prior
knowledge or written consent of the Committee, obtained personal profit as a
result of any transaction by a third party with the Corporation or any
Affiliate;

(iii) the Participant or Vested Former Participant has sold or otherwise
imparted to any person, firm, or corporation the names of the customers of the
Corporation or any Affiliate or any confidential records, data, formulae,
specifications and other trade secrets or other information of value to the
Corporation or any Affiliate derived by his or her association with the
Corporation or any Affiliate;

(iv) the Participant or Vested Former Participant fails, on a continuing basis,
to perform such duties as are requested by any employee to whom the Participant
or Vested Former Participant reports or the Board; or

(v) the Participant or Vested Former Participant commits any felony or any
misdemeanor involving moral turpitude.

In any case described in this Section 3.4, the Participant, Vested Former
Participant or Surviving Spouse shall be given prior written notice that no
benefits or no further benefits, as the case may be, will be paid to such
Participant, Vested Former Participant or Surviving Spouse. Such written notice
shall specify the particular act(s), or failures to act, on the basis of which
the decision to terminate benefits has been made.

3.5 (a) Notwithstanding any other provision of the Plan to the contrary, a
Participant or Vested Former Participant who receives any portion of his or her
Retirement Benefit in a lump sum pursuant to an Election shall receive such lump
sum portion of his or her Retirement Benefit subject to the condition that if
such Participant or Vested Former Participant engages in any of the acts
described in clause (i) or (ii) or (iii) of Section 3.4(c), then such
Participant or Vested Former Participant shall, within sixty (60) days after
written notice by the Corporation, repay to the Corporation the amount described
in Section 3.5(b).

(b) The amount described under this Section 3.5(b) shall equal the difference,
as determined by the Committee, between (i) the lump sum amount paid to the
Participant or Vested Former Participant and (ii) present value of the total
annuity payments that would have been paid to the Participant or Vested Former
Participant as of the date of the Corporation’s written notice described in
Section 3.5(a) with respect to such lump sum amount, if that portion of his or
her Retirement Benefit had instead been paid in the form of an annuity. For this
purpose, the value of the hypothetical annuity described in (ii) shall be
calculated in the same manner as the lump sum described in (i) was calculated at
the time it was paid.

 

10



--------------------------------------------------------------------------------

Section 4.

Amount and Payment of Retirement Benefits

4.1 The Retirement Benefit provided by the Plan is designed to provide each
Participant and Vested Former Participant with an annual pension from the Plan
and certain other sources equal to his or her Retirement Benefit as hereinafter
specified. Thus, the Retirement Benefits described hereunder as payable to
Participants and Vested Former Participants will be offset by retirement
benefits payable from sources outside the Plan as specified herein.

4.2 (a) The Retirement Benefit of a Participant or Vested Former Participant
shall be an annual benefit equal to the Participant’s Gross Benefit reduced by
his or her Other Retirement Income.

(b) A Participant’s Gross Benefit shall be whichever of the following amounts
yields the greatest Retirement Benefit (after taking into account any applicable
reduction for early commencement):

(i) four percent (4%) of his or her Average Final Compensation for each year of
Credited Service, up to a maximum of ten (10) years of Credited Service, as
reduced under Section 4.3, if applicable.

(ii) for a Former SEBP Participant who had attained age fifty (50) and had been
credited with at least ten (10) years of Vesting Service as of January 15, 1997
or a Former SEBP Participant whose age plus years of Vesting Service was equal
to or greater than seventy (70) as of January 15, 1997, or other individuals
designated by the Chief Executive Officer: fifty percent (50%) of his or her
Average Final Compensation plus two percent (2%) of such Average Final
Compensation for each year of Credited Service completed prior to July 1, 2007
in excess of ten (10) years of Credited Service but not in excess of fifteen
(15) years of Credited Service.

(iii) for a Former SEBP Participant not described in Section 4.2(b)(ii): forty
percent (40%) of his or her Average Final Compensation with respect to his or
her first ten (10) years of Credited Service completed prior to July 1, 2007,
plus two percent (2%) of Average Final Compensation for each year of Credited
Service completed prior to July 1, 2007 in excess of ten (10) years of Credited
Service completed prior to July 1, 2007 but not in excess of twenty (20) years
of Credited Service. In no case will the amount described in the previous
sentence be lower than the Retirement Benefit accrued under the SEBP as of
July 1, 2007. If such a Participant or Vested Former Participant retires before
age sixty (60) without the Corporation’s consent, his or her Retirement Benefit
shall be reduced by three percent (3%) for each year of fraction thereof that
Retirement commence prior to reaching age sixty (60).

(c) Any portion of the Retirement Benefit provided under this Section 4.2
payable in the form of an annuity pursuant to Section 4.4 shall be payable in
monthly installments and will commence on the first day of the calendar month
coinciding with or next following the day of the Participant’s or Vested Former
Participant’s Retirement, and any portion of such Retirement Benefit payable in
a lump sum pursuant to Section 4.4 shall be paid on the

 

11



--------------------------------------------------------------------------------

date that is sixty (60) days after the date annuity payments under this
Section 4.2 commence, or would commence if any portion of the Retirement Benefit
were payable in the form of an annuity. Notwithstanding the foregoing, in the
case of any Participant or Vested Former Participant who is a Specified Key
Employee, no amount will be paid to him or her under the Plan upon Retirement
prior to the date immediately after the expiration of the six-month period
following his or her Termination of Employment, except as permitted under Code
Section 409A. Annuity payments, if applicable, otherwise due to the Participant
or Vested Former Participant during such six-month period will be accumulated
with interest and paid to him or her in the seventh month following Termination
of Employment. The applicable interest rate shall be the rate used for purposes
of calculating the present value of the portion of the Retirement Benefit
payable in a lump sum, or the rate that would be used for such purpose if any
portion of the Retirement Benefit was payable in a lump sum.

(d) A Participant’s, Former Participant’s or Vested Former Participant’s Gross
Benefit shall be recalculated as of each December 31 during or immediately
following his or her Period of Disability, if applicable, until he or she has
reached the earlier of (i) five (5) years of Vested Service and ten (10) years
of Credited Service or (ii) age 65. To the extent any portion of the
Participant’s, Former Participant’s or Vested Former Participant’s Retirement
Benefit has been paid to him or her in a lump sum, the same portion of any
additional Retirement Benefit due to him or her as a result of the recalculation
described in this Section 4.2(d) shall be paid to him or her on the anniversary
of the original lump sum payment. To the extent any portion of the
Participant’s, Former Participant’s or Vested Former Participant’s Retirement
Benefit is being paid to him or her in an annuity, the annuity will be adjusted
to reflect this recalculation.

4.3 If a Participant or Vested Former Participant terminates employment with the
Corporation or an Affiliate prior to attaining age fifty-five (55) or if he or
she is a Former SEBP Participant who attained age fifty (50) on or before
July 1, 2007 (regardless of his or her age upon termination of employment with
the Corporation or an Affiliate), the Gross Benefit amount described in
Section 4.2(b)(i) (but not the amount described in Section 4.2(b)(ii) or (iii))
will be reduced by fifteen percent (15%); provided, however, that such reduction
will not be applied to the Retirement Benefit of any Participant who terminated
employment by reason of his or her Disability.

4.4 (a) Except as provided under Section 4.4(b) or 4.4(c), a Retirement Benefit
under this Plan shall be payable to a Participant or Vested Former Participant
in the Normal Form of annuity, based on his or her marital status as of the
benefit commencement date.

(b) If a Participant or a Vested Former Participant makes an Election pursuant
to Section 4.5, a Retirement Benefit under this Plan shall be payable to such
Participant or such Vested Former Participant in the form or combination of
forms of payment elected pursuant to such Election. A lump sum distribution of a
Participant’s or Vested Former Participant’s Retirement Benefit under the Plan
shall fully satisfy all present and future Plan liability with respect to such
Participant or Vested Former Participant and any Surviving Spouse for such
portion or all of such Retirement Benefit so distributed.

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding any provision to the contrary herein, if the lump sum value,
determined in the same manner as provided under Section 4.5, of a Participant’s
or Vested Former Participant’s Retirement Benefit, together with all Aggregate
Amounts, does not exceed the applicable dollar amount designated by the Internal
Revenue Service (the “IRS”) under Code Section 402(g)(1)(B) ($16,500 for 2009)
in effect at the time such benefit is payable under the Plan, such benefit and
all Aggregated Amounts shall be paid in a lump sum when annuity payments under
Section 4.2 would otherwise commence, which shall result in the termination and
liquidation of the Participant’s or Vested Former Participant’s Retirement
Benefit.

4.5 A Participant may elect, on a form supplied by the Committee, to receive
all, none, or a specified portion, as provided in Section 4.5(a), of his or her
Retirement Benefit under the Plan in a lump sum and to receive any balance of
such Retirement Benefit in the form of an annuity; provided, that any such
Election shall be effective for purposes of this Plan only if the conditions of
Section 4.5(b) or 4.5(c) are satisfied. A Participant may elect a payment form
different than the payment form previously elected by him under this Section 4.5
by filing a revised election form; provided, that any such new Election shall be
effective only if the conditions of Section 4.5(c) are satisfied with respect to
such new Election. Any prior Election made by a Participant that has satisfied
the conditions of Section 4.5(b) or 4.5(c) remains effective for purposes of the
Plan until such Participant has made a new Election satisfying the conditions of
Section 4.5(c). The amount of any portion of a Participant’s or a Vested Former
Participant’s Retirement Benefit payable as a lump sum under this Section 4.5
will equal the present value of such portion of the Normal Form of the
Retirement Benefit, with such present value determined (i) based on a discount
rate equal to eighty-five percent (85%) of the average of the fifteen (15) year
non-callable U.S. Treasury bond yields as of the close of business on the last
business day of each of the three months immediately preceding the date the
annuity value is determined and (ii) using the 1983 Group Annuity Mortality
Table, assuming all Participants are male. Except as otherwise provided herein,
an Election under Section 4.5 shall be irrevocable when it is submitted.

(a) A Participant making an Election under Section 4.5 may specify the portion
of his or her Retirement Benefit under the Plan to be received in a lump sum as
follows: zero percent (0%), twenty-five percent (25%), fifty percent (50%),
seventy-five percent (75%) or one hundred percent (100%). The remainder of the
Retirement Benefit, if any, shall be paid in the form of an annuity, as
described in Section 4.4(a).

(b) A Participant’s Election under Section 4.5 may be made on or before the
later of (i) January 1, 2009, or (ii) thirty (30) days after the date he or she
first becomes eligible to participate in the Plan (but only if the Participant
has less than four (4) years of Vesting Service at the time the Election is
made). Any Election made pursuant to Section 4.5(b)(ii) will become effective
twelve (12) months after it is made.

(c) A Participant may make an Election after the last date specified in
Section 4.5(b), but only if the following conditions are satisfied:
(i) Participant’s Election becomes effective twelve (12) months after it is
made, (ii) such Participant does not reach Retirement or terminate employment
prior to a date that is at least twelve (12) full calendar months after the
Election Date of such Election, and (iii) except as provided in Section 4.5(d),

 

13



--------------------------------------------------------------------------------

the Election delays payment of the Retirement Benefit for a period of at least
five (5) years from the date the payment would otherwise have been made.

(d) In the event a Participant who has made an Election pursuant to Section 4.5
dies at least twelve (12) months after the Election is made and while employed
by the Corporation or an Affiliate, Section 4.5(c)(iii) shall not apply.

Section 5.

Disability Benefits

5.1 In the event that a Participant becomes Disabled, a Disability Benefit shall
be payable to such Participant under the Plan, except as limited by Section 5.3.
The Disability Benefit is designed to supplement each eligible Participant’s
disability benefits payable from other sources, and is therefore offset as
described in Section 5.2.

5.2 The Disability Benefit shall be payable in monthly installments during the
period that the Participant is Disabled, until he or she returns to active
employment, attains age sixty-five (65), or is no longer receiving benefits
under the Long-Term Disability Plan. The amount of each Disability Benefit
installment shall be equal to one-twelfth of (a) sixty percent (60%) of the
Participant’s Earnings, less (b) the annualized value of each of the following
amounts, to the extent each amount is or has become payable to the Participant,
expressed as an annuity: (i) Long-Term Disability Plan Benefit, (ii) Other
Disability Income, if any, (iii) Retirement Benefit, if any, paid under this
Plan, (iv) Other Retirement Income, if any.

5.3 Notwithstanding the above, in no event shall any Participant receive a
Disability Benefit if he or she was not enrolled for the maximum disability
insurance coverage available under the Long-Term Disability Plan at the time of
disability, or if he or she has not maintained such coverage through the time of
Termination of Employment, unless the Participant was not then eligible for
coverage under the Long-Term Disability Plan.

Section 6.

Surviving Spouse’s Benefit

6.1 Upon the death of a Participant or Vested Former Participant for whom
payment of the Retirement Benefit has commenced in the form of a joint and 50%
survivor annuity, the only death benefit provided by this Plan shall be the
survivor portion of such annuity. No death benefit shall be provided by the Plan
upon the death of a Participant or Vested Former Participant for whom payment of
the Retirement Benefit commenced in any other form prior to death.

6.2 Upon the death of a Participant or Vested Former Participant who has
completed at least five (5) years of Vesting Service with the Corporation or an
Affiliate and has attained age fifty-five (55), but for whom payment of the
Retirement Benefit has not commenced, his or her Surviving Spouse will be
entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty percent
(50%) of the Retirement Benefit that would have been provided

 

14



--------------------------------------------------------------------------------

from the Plan had the Participant or Vested Former Participant commenced payment
of the Retirement Benefit on the date of his or her death. Except as provided in
Section 6.4, payment of the Surviving Spouse’s Benefit will be made in a
straight life annuity based on the life of the Surviving Spouse and will
commence as of the first day of the month following the death of the Participant
or Vested Former Participant.

6.3 Upon the death of a Participant or Vested Former Participant who has
completed at least five (5) years of Vesting Service with the Corporation or an
Affiliate and has not attained age fifty-five (55), his or her Surviving Spouse
will be entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty
percent (50%) of the Retirement Benefit that would have been provided from the
Plan had the Participant or Vested Former Participant terminated employment with
the Corporation or an Affiliate on the date of his or her death. Except as
provided in Section 6.4, such Surviving Spouse’s Benefit will be made in a
straight life annuity based on the life of the Surviving Spouse and will
commence as of the first day of the month coincident with or next following the
month in which the Participant or Vested Former Participant would have attained
age fifty-five (55).

6.4 (a) If a Participant or a Vested Former Participant, while he or she was a
Participant, has made an Election effective under Section 4.5, the Surviving
Spouse’s Benefit payable to a Surviving Spouse of such Participant or Vested
Former Participant will be payable in the form or combination of forms of
payment so elected by such Participant or Vested Former Participant pursuant to
such Election. The amount of any lump sum payment under this Section 6.4 shall
be the present value of the applicable portion of the Surviving Spouse’s Benefit
payable under the Plan, as defined in this Section 6, and such present value
shall be determined using the actuarial assumptions set forth in Section 4.5.
Any lump sum distribution of a Surviving Spouse’s Benefit under the Plan shall
fully satisfy all present and future Plan liability with respect to such
Surviving Spouse for such portion or all of such Surviving Spouse’s Benefit so
distributed.

(b) Any portion of a Surviving Spouse’s Benefit provided under Section 6.2 or
6.3, which is payable as an annuity shall be paid in the manner and at such time
as set forth in Section 6.2 or 6.3, as applicable, and any such benefit which is
payable as a lump sum shall be paid sixty (60) days after the date when annuity
payments commence, or would commence if any portion of such Surviving Spouse’s
Benefit were payable as an annuity as set forth in Section 6.2 or 6.3, as
applicable.

6.5 Notwithstanding the foregoing provisions of Section 6, the amount of a
Surviving Spouse’s Benefit shall be reduced by one (1) percentage point for each
year (including a half year or more as a full year) in excess of ten (10) that
the age of the Participant or Vested Former Participant exceeds the age of the
Surviving Spouse.

Section 7.

Funding

7.1 The Plan is unfunded, and the Corporation will make Plan benefit payments
solely on a current disbursement basis, provided, however, that the Corporation

 

15



--------------------------------------------------------------------------------

reserves the right to purchase insurance contracts, which may or may not be in
the name of a Participant or Vested Former Participant, or establish one or more
trusts to provide alternative sources of benefit payments under this Plan,
provided, further, however, that upon the occurrence of a “Potential Change in
Control” the appropriate officers of the Corporation are authorized to make such
contributions to such trust or trusts as are necessary to fund the lump sum
distributions to Participants, Vested Former Participant and Surviving Spouses
required pursuant to this Plan in the event of a Change in Control. In
determining the amount of the necessary contribution to the trust or trusts in
the event of a Potential Change in Control, the following actuarial assumptions
shall be used:

(a) the interest rate used shall be the interest rate used by the Pension
Benefit Guaranty Corporation for determining the value of immediate annuities as
of January 1st of the year of the occurrence of the Potential Change in Control;

(b) the 1983 Group Annuity Mortality Table shall be used, assuming all
Participants are male; and

(c) it shall be assumed that all Participants will retire or terminate
employment with the Corporation as soon as practicable after the occurrence of
the Potential Change in Control and with the Corporation’s consent and that no
reduction under Section 4.2(b)(iii) or Section 4.3 shall be made in a
Participant’s or Vested Former Participant’s Retirement Benefit.

7.2 The existence of any such insurance contracts, trust or trusts shall not
relieve the Corporation of any liability to make benefit payments under this
Plan, but to the extent any benefit payments are made from any such insurance
contract in the name of the Corporation or any Affiliate or from any such trust,
such payment shall be in satisfaction of and shall reduce the Corporation’s
liabilities under this Plan. Further, in the event of the Corporation’s
bankruptcy or insolvency, all Participants, Vested Former Participants and
Surviving Spouses shall be entitled to share in the Corporation’s assets in the
same manner and to the same extent as general unsecured creditors of the
Corporation.

7.3 Participants and Vested Former Participants shall have the status of general
unsecured creditors of the Corporation and this Plan constitutes a mere promise
by the Corporation to make benefit payments at the time or times required
hereunder. It is the intention of the Corporation that this Plan be unfunded for
tax purposes and for purposes of Title I of the ERISA and any trust created by
the Corporation in meeting its obligations under the Plan shall meet the
requirements necessary to retain such unfunded status.

Section 8.

Change in Control

8.1 In the event of a Change in Control, the provisions of this Section 8 shall
apply notwithstanding any provisions in the Plan to the contrary.

8.2 Upon the occurrence of a Change in Control:

 

16



--------------------------------------------------------------------------------

(a) If a Participant has less than five (5) years of Vesting Service at the time
of a Change in Control, such Participant shall be entitled to a Retirement
Benefit under Section 4.2(a), based on a Gross Benefit equal to twenty percent
(20%) of his or her Average Final Compensation.

(b) The provisions of Section 3.4(a) and (b) shall not apply to any Participant,
Vested Former Participant or Surviving Spouse.

(c) Each Participant, Vested Former Participant and Surviving Spouse shall
receive within thirty (30) days of the date of the Change in Control, a lump sum
distribution equal to the present value of his or her accrued Retirement Benefit
or Surviving Spouse’s Benefit under the Plan, to the extent it has not already
been paid, as of the date of the Change in Control. For purposes of the
determining the commencement date of the hypothetical Retirement Benefit
referenced in the preceding sentence, a Participant shall be deemed to have had
a Termination of Employment on the date of the Change in Control.

In determining the amount of the lump sum distributions to be paid under this
Section 8, the actuarial assumptions described in Section 7 shall be used.

Section 9.

Committee

9.1 The Committee shall be responsible for the administration of the Plan.

9.2 The members of the Committee may, from time to time, allocate
responsibilities among themselves, and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion, provided that such delegation shall be subject to revocation at any
time at its discretion.

9.3 The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all Participants, Former
Participants, Vested Former Participants, Surviving Spouses and any other
interested parties. All deference permitted by law shall be given to such
interpretations, determinations and actions.

9.4 The procedure for presenting claims under the Plan and appealing denials
thereof is set forth in Appendix A.

9.5 Any person, corporation or other entity may serve in more than one
(1) fiduciary capacity under the Plan.

 

17



--------------------------------------------------------------------------------

Section 10.

Miscellaneous

10.1 The Committee may, in its sole discretion, terminate, suspend or amend this
Plan at any time or from time to time, in whole or in part, to the fullest
extent permitted under Code Section 409A. The Committee may delegate its
authority to amend the Plan at any time, in its sole discretion. The Chief
Executive Officer of the Corporation shall have the authority to amend
Section 2.1 of the Plan to add restrictions on eligibility for participation in
the Plan and to remove restrictions previously added to Section 2.1 pursuant to
the authority granted in this sentence. Notwithstanding the foregoing, no
termination, suspension or amendment of the Plan may adversely affect a
Participant’s or Vested Former Participant’s vested benefit under the Plan, or a
retired Participant’s or Vested Former Participant’s right or the right of a
Surviving Spouse to receive or to continue to receive a benefit in accordance
with the Plan as in effect on the date immediately preceding the date of such
termination, suspension or amendment. The preceding sentence shall not restrict
in any way the Committee’s discretion to amend or delete Section 7 or 8 of the
Plan at any time prior to a Change in Control to the fullest extent permitted
under Code Section 409A.

10.2 Nothing contained herein will confer upon any Participant, Former
Participant or Vested Former Participant the right to be retained in the service
of the Corporation or any Affiliate, nor will it interfere with the right of the
Corporation or any Affiliate to discharge or otherwise deal with Participants,
Former Participants or Vested Former Participants with respect to matters of
employment without regard to the existence of the Plan.

10.3 To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.

10.4 The Corporation may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations under any applicable
federal, state, local or foreign law or regulation. In addition, the Corporation
may withhold from any wages or other compensation payable to a Participant or
Vested Former Participant an amount sufficient to satisfy its tax withholding
obligations, including but not limited to its obligations under the Federal
Insurance Contributions Act, with respect to benefits accrued under the Plan
prior to the date such benefits are paid.

10.5 The Plan is established under and will be construed according to the laws
of the State of New Jersey, without regard to principles of conflicts of law, to
the extent such laws are not preempted by ERISA. By claiming a right to benefits
under the Plan, any Participant, Vested Former Participant, Surviving Spouse or
beneficiary of such person agrees to submit to the exclusive jurisdiction and
venue of any state or federal court in New Jersey to resolve disputes arising
hereunder.

10.6 For tax purposes and for purposes of Title I of ERISA, the Plan is intended
to qualify as an unfunded “top-hat” plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or
highly-compensated employees and shall be interpreted accordingly.

 

18



--------------------------------------------------------------------------------

10.7 The Plan is intended to comply with Code Section 409A and the
interpretative guidance thereunder and shall at all times be interpreted and
administered in accordance with such intent. To the extent that any provision of
the Plan violates Code Section 409A, such provision shall be automatically
reformed, if possible, to comply with Code Section 409A or stricken from the
Plan. If an operational failure occurs with respect to Code Section 409A
requirements, any affected Participant, Vested Former Participant or Surviving
Spouse shall fully cooperate with the Corporation to correct the failure, to the
extent possible, in accordance with any correction procedure established by the
IRS.

10.8 Notwithstanding any other provision in the Plan, the Committee, to the
extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify the Plan and
any benefit granted under the Plan so that the benefit qualifies for exemption
from or complies with Code Section 409A; provided, however, that the Committee
makes no representations that benefits granted under the Plan shall be exempt
from or comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to benefits granted under the Plan.

10.9 Notwithstanding any provision herein to the contrary, the Committee may, in
its sole discretion, accelerate the payment of a Participant’s or Vested Former
Participant’s Retirement Benefit to the extent permitted under the Treasury
Regulations promulgated under Code Section 409A. No Participant or Vested Former
Participant shall have an election, direct or indirect, with respect to any such
acceleration.

 

19



--------------------------------------------------------------------------------

Appendix A. Claims Procedures

The procedure for presenting claims under the Plan and appealing denials thereof
shall be as follows:

(a) Filing of Claims. Any Participant, Former Participant, Vested Participant or
Surviving Spouse, or his authorized representative, (the “claimant”) may file a
written claim for a Plan benefit with the Committee or its delegated and
authorized representative which is responsible for the administration of the
Plan (the “Plan Administrator”) Claims shall be determined in accordance with
the terms of the Plan, which will be applied consistently with respect to
similarly situated claimants. Claimants must use and exhaust the Plan’s
administrative claims and review procedure before bringing suit in either state
or federal court.

(b) Claims for Benefits Not Based on Disability. The Plan Administrator will
give each claimant’s request for benefits a full and fair review. If the Plan
Administrator denies a claim, in whole or part, it will furnish a written notice
of the denial to the claimant. The written notification shall be given to the
claimant within ninety (90) days after receipt of the claim by the Plan
Administrator unless special circumstances require an extension of time for
processing, in which case written notice of the extension shall be furnished to
the claimant prior to the termination of the original ninety (90) day period,
and such notice shall indicate the special circumstances which make the
postponement appropriate and the date by which the Plan Administrator expects to
render a decision. In no event may the extension exceed a period of ninety
(90) days from the end of the initial ninety (90) day period.

If a claim is denied, the written notice will contain the following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (iv) a description of the Plan’s review procedures and applicable time limits
and a statement that the claimant has the right to bring a civil action under
Section 502(a) of ERISA, following an adverse benefit determination on review.

If a claim is denied, the claimant may file for a review as described in the
following subsection (c).

(c) Right of Review of Claim for Benefits Not Based on Disability. In the event
of a denial of benefits, the claimant shall be permitted to review the pertinent
documents and to submit to the Plan Administrator issues and comments in
writing. In addition, the

 

20



--------------------------------------------------------------------------------

claimant may make a written request for a full and fair review of his claim and
its denial by the Committee. Such written request must be received by the
Committee within sixty (60) days after receipt by the claimant of written
notification of the denial of the claim. The claimant may submit written
comments, documents, records and other information relating to the claim for
benefits, whether or not those comments, documents, records or other information
were submitted in connection with the initial claim. The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.
The claim for review will be given a full and fair review and will take into
account all comments, documents, records and other information submitted by the
claimant regarding the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

A decision shall be rendered by the Committee no later than the date of the
meeting of the Committee that immediately follows the Plan’s receipt of a
request for review, unless the request for review is filed within thirty
(30) days preceding the date of such meeting, in which case the decision shall
be rendered not later than the date of the second meeting following the Plan’s
receipt of the request for review. If special circumstances require a further
extension of time for processing, a benefit determination shall be rendered not
later than the third meeting of the Committee following the Plan’s receipt of
the request for review. If such an extension is required, the Plan Administrator
shall provide the claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to commencement of the extension. The Plan Administrator will notify
the claimant of the benefit determination as soon as possible, but not later
than five (5) days after the determination is made.

Any decision by the Committee shall be furnished to the claimant in writing in a
manner calculated to be understood by the claimant and shall set forth the
specific reason(s) for the decision and the specific Plan provision(s) on which
the decision is based. If the claim for benefits is denied on review, the
claimant will receive written notice of the denial. The notice will include the
following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits; and

 

  (iv) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

(d) Claim for Benefits Based on Disability. Any claim for benefits based on
Disability will be reviewed under an expedited process similar to the one
described above for

 

21



--------------------------------------------------------------------------------

regular claims. A claim is considered to be “based on Disability” if a
Participant must be Disabled within the meaning of the Plan in order to receive
the benefit.

A claimant must make a written claim for benefits based on Disability to the
Plan Administrator. The Plan Administrator will give each claimant’s request for
benefits a full and fair review. If the Plan Administrator denies a claim, in
whole or part, it will furnish a written notice of the denial to the claimant.
The written notification shall be given to the claimant within a reasonable
period of time, but not later than forty-five (45) days after receipt of the
claim by the Plan Administrator unless the Plan Administrator determines that an
extension is necessary due to matters beyond its control, in which case written
notice of an extension for up to thirty (30) days will be furnished to the
claimant prior to the end of the initial forty-five (45) day period. If, prior
to the end of the first thirty (30) day extension period, the Plan Administrator
determines that, due to matters beyond its control, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to an additional thirty (30) days, provided that the Plan
Administrator notifies the claimant, prior to the expiration of the first thirty
(30) day extension period. Any notice of extension shall indicate the special
circumstances which make the postponement appropriate and the date by which the
Plan Administrator expects to render a decision. Any notice of extension will
explain the standards on which entitlement to a benefit are based, the
unresolved issues that prevent the Plan Administrator from making a decision,
and the additional information needed by the Plan Administrator to resolve those
issues. The claimant will have at least forty-five (45) days to furnish that
information after receipt of the notice. In no event may an extension exceed a
total of one hundred and five (105) days from the date of the original receipt
of the claim.

If a claim is denied, the written notice will contain the following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect a claim and an explanation of why such material or
information is necessary;

 

  (iv) appropriate information as to the steps to be taken if the claimant
wishes to submit his claim for review and that the claimant has the right to
bring a civil action under Section 502(a) of ERISA, following an adverse benefit
determination on review;

 

  (v) a statement describing any internal rule, guideline, protocol, or other
similar criterion that was applied upon in making the adverse determination, or
that a copy of it will be provided free of charge to the claimant upon request;

 

22



--------------------------------------------------------------------------------

  (vi) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

If a claim is denied, the claimant may file for a review as described in the
following subsection (e).

(e) Right of Review of Claim for Benefits Based on Disability. In the event of a
denial of benefits, the claimant shall be permitted to review the pertinent
documents and to submit to the Plan Administrator issues and comments in
writing. In addition, the claimant may make a written request for a full and
fair review of his claim and its denial by the Plan Administrator. Such written
request must be received by the Committee within one hundred and eighty
(180) days after receipt by the claimant of written notification of the denial
of the claim. The claimant may submit written comments, documents, records and
other information relating to the claim for benefits, whether or not those
comments, documents, records or other information were submitted in connection
with the initial claim. The claimant will be provided, upon request and free of
charge, reasonable access to, and copies of all documents, records or other
information relevant to the claim for benefits. The claim for review will be
given a full and fair review and will take into account all comments, documents,
records and other information submitted by the claimant regarding the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The review will not afford deference to the
initial adverse benefit determination and that will be conducted by the
Committee. In deciding an appeal of any adverse benefit determination that is
based in whole or in part on a medical judgment, the Committee shall consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment. Any medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a claimant’s adverse benefit determination will be identified to the
claimant, without regard to whether the advice was relied upon in making the
benefit determination. Any health care professional engaged for purposes of a
consultation shall be an individual who is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the review, nor the subordinate of any such individual.

A decision shall be rendered by the Committee within forty-five (45) days after
the receipt of the request for review. However, where special circumstances
outside of the Committee’s control make a longer period for decision necessary
or appropriate, the Committee’s decision may be postponed on written notice to
the claimant (prior to the expiration of the initial forty-five (45) day period)
for an additional forty-five (45) days. Such notice shall describe the
circumstances requiring the extension of time and the date by which the
Committee expects to render a decision. In no event shall the Committee’s
decision be rendered more than ninety (90) days after the receipt of the request
for review.

Any decision by the Committee shall be furnished to the claimant in writing in a
manner calculated to be understood by the claimant and shall set forth the
specific reason(s) for the decision and the specific Plan provision(s) on which
the decision is based. If the claim for

 

23



--------------------------------------------------------------------------------

benefits based on Disability is denied on review, the claimant will receive
written notice of the denial. The notice will include the following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which denial is
based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits;

 

  (iv) a statement of any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about the procedures and to bring a
civil action under ERISA Section 502(a);

 

  (v) a statement describing any internal rule, guideline, protocol, or other
similar criterion that was applied upon in making the adverse determination, or
that a copy of it will be provided free of charge to the claimant upon request;

 

  (vi) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

  (vii) the following statement: “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

24